          Case 1:20-cr-00015-PKC Document 95 Filed 02/23/21 Page 1 of 4




Via ECF                                                                    Author’s Direct Dial No.
                                                                                    (424) 652-7814
February 23, 2021
                                                                           Author’s Email Address
                                                                       bklein@waymakerlaw.com
Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Virgil Griffith,
       20 Cr. 15 (PKC)

Dear Judge Castel:

         Defendant Virgil Griffith respectfully moves this Court to modify his pretrial release
conditions to permit him: (1) to travel to Los Angeles to meet with his attorneys based there
(after providing his travel information to Pretrial Services at least 48 hours prior to travel); and
(2) to leave his parents’ home in Tuscaloosa between the hours of 8 a.m. and 8 p.m. without pre-
authorization of Pretrial Services for personal errands and appointments around Tuscaloosa,
while remaining subject to GPS and electronic monitoring and with the express prohibition that
he not go to any transportation hubs (e.g., airport, train station, etc.). Pretrial Services does not
oppose the requested modifications, but the government does. Based on circumstances that have
changed since his release, the defense respectfully requests these modest modifications.

         As the Court is aware, the Bail Reform Act requires a court to impose only the least
restrictive conditions necessary to reasonably assure a defendant’s appearance. Mr. Griffith has
been on pretrial release for over a year and has been and remains in full compliance with his
pretrial release conditions. Since his release on bail in January 2020, Mr. Griffith has made both
an in-person court appearance (traveling from Tuscaloosa) and numerous ones that were
conducted telephonically due to the pandemic. Further, although the defense contests that Mr.
Griffith ever presented a risk of flight, to the extent the Court has any concerns, there is a $1
million bond secured by equity in his parents’ home, as well as his sister’s home, and he will
remain on GPS and electronic monitoring. These stringent conditions should more than satisfy
any risk of non-appearance for court hearings and trial.

                                         BACKGROUND

        On December 29, 2019, the Honorable Vernon S. Broderick ordered Mr. Griffith released
on various conditions. In response to the government’s allegations about Mr. Griffith’s risk of
flight and access to unspecified wealth in the form of cryptocurrency held in Singapore—access
          Case 1:20-cr-00015-PKC Document 95 Filed 02/23/21 Page 2 of 4
                                                                                     Brian E. Klein
                                                                                  February 23, 2021
                                                                                        Page 2 of 4


that since Mr. Griffith’s release has been addressed with the government—Judge Broderick
imposed stringent bail conditions to mitigate any potential risk of flight, including:

      A $1 million bond, fully secured both by the equity Mr. Griffith’s parents’ unencumbered
       home, and also by the equity value of his sister’s residence in Columbia, Maryland. (See
       Attachment 1 (Judge Broderick January 2, 2020 Order));

      Strict Pretrial Supervision in Tuscaloosa, Alabama, with a home assessment;

      Home detention with electronic and GPS monitoring at Mr. Griffith’s parents’ residence;

      Surrender of his passport with a prohibition on applying for new travel documents, as
       well as travel restricted to the Southern and Eastern Districts of New York, and the
       Northern District of Alabama (where he resides with his parents); and

      Various Internet restrictions, including conditions prohibiting Mr. Griffith from using a
       smartphone with Internet access.

(Dkt. No. 15.)

        On July 20, 2020, the defense filed a letter motion requesting that the Court remove Mr.
Griffith from home detention and electronic monitoring and lift the Internet restrictions. (Dkt.
Nos. 48.) On July 24, 2020, the Court held a hearing and denied the Mr. Griffith’s requested
modifications. Thereafter, on February 11, 2021, the Court granted Mr. Griffith’s unopposed
request to modify his conditions of release by removing the drug-testing requirement, granting
him permission to use a Kindle, and removing the prior limitations on his ability to use e-mail.
(Dkt. 92.)

                                          ARGUMENT

         The Supreme Court has recognized that “[i]n our society liberty is the norm, and
detention prior to trial or without trial is the carefully limited exception.” United States v.
Salerno, 481 U.S. 739, 755 (1987). “Because the law . . . generally favors bail release, the
government carries a dual burden in seeking pre-trial detention.” United States v. Sabhnani, 493
F.3d 63, 75 (2d Cir. 2007). The government must first “establish by a preponderance of the
evidence that the defendant, if released, presents an actual risk of flight.” Id. If this burden is
satisfied, “the government must then demonstrate by a preponderance of the evidence that no
condition or combination of conditions could be imposed on the defendant that would reasonably
assure his presence in court.” Id. Conditions imposed on a defendant are to be “the least
restrictive . . . condition, or combination of conditions, that [the court] determines will
reasonably assure” the defendant’s appearance. Id. citing § 3142(c)(1)(B). Mr. Griffith
respectfully submits that the prohibition on his travel to Los Angeles to meet with his attorneys
and the condition imposing home detention are unnecessary to reasonably assure his appearance
for court appearances and at trial.
          Case 1:20-cr-00015-PKC Document 95 Filed 02/23/21 Page 3 of 4
                                                                                      Brian E. Klein
                                                                                   February 23, 2021
                                                                                         Page 3 of 4




        At present, Mr. Griffith can visit with his attorneys in New York City with notice and
approval from Pretrial Services, but he cannot travel to Los Angeles to visit for the same
purposes and under the same terms. (Dkt. No. 15 ¶ 8.) This is a serious impediment to his Sixth
Amendment rights and trial preparations. Importantly, his lead attorneys are in Los Angeles, not
New York City. Through this request, Mr. Griffith seeks only a parity of conditions between
travel to New York City and Los Angeles for meetings with his attorneys without having to bear
the unnecessary cost and burden during a pandemic of having his Los Angeles-based lead
counsel travel to Tuscaloosa or New York City. Mr. Griffith therefore requests that the travel
conditions for meeting with attorneys be the same with respect to New York and Los Angeles. 1

         Regarding the imposition of a curfew rather than home detention, practically speaking
this is a modest modification since Mr. Griffith still will be required to reside with his parents,
have in place a curfew, and will continue to be subject to GPS and electronic monitoring. Any
concern about risk of flight is further mitigated by Mr. Griffith’s proposal that his conditions be
amended to include a prohibition against his traveling to any transportation hub, which will be
readily verifiable in real time by the GPS and electronic monitoring condition that will remain in
place. By contrast, under his current bail conditions, Mr. Griffith is required to obtain pre-
authorization from Pretrial Services to do things like go to the grocery store to shop for his
parents, with whom he is residing, or visit his grandmother. Further, the pandemic’s lockdowns
have demonstrated to everyone that being “stuck at home” comes at significant cost to a person’s
well-being.

        Since Judge Broderick’s January 2, 2020 release order, the pandemic struck and
continues to affect the court system and the administration of justice. Without the pandemic, Mr.
Griffith’s trial would have almost surely already have taken place. As it stands now, the earliest
possibility for Mr. Griffith to go to trial and contest the charges first filed against him in
November 2019 will be in September 2021. As the Court noted at the February 11, 2021
conference, however, there is no assurance that his trial will even proceed in September 2021
given the uncertainty created by the pandemic and the backlog of criminal trials that the
pandemic has created.

       In addition, to the extent Judge Broderick imposed conditions based upon a concern
about Mr. Griffith’s access to cryptocurrency located on hard drives in Singapore, that concern
has been addressed and Mr. Griffith voluntarily has deprived himself of access to those funds in
consultation with the government. More importantly, since his release, Mr. Griffith has
demonstrated that he does not present a risk of flight or non-appearance. To the contrary, Mr.

1
  Indeed, Judge Broderick specifically contemplated modifying this condition following the
return of an indictment and if Mr. Griffith had demonstrated his ability to comply with these
conditions. See 12/29/2019 Tr. at 37 (“So what I would suggest is this, at least initially, and I
will leave it up to you – and I don’t know when the case might be indicted, but you can revisit it
at some further time if in fact Mr. Griffith has had a clean record in terms of Pretrial Services and
visiting.”)
          Case 1:20-cr-00015-PKC Document 95 Filed 02/23/21 Page 4 of 4
                                                                                    Brian E. Klein
                                                                                 February 23, 2021
                                                                                       Page 4 of 4


Griffith has appeared for numerous court appearances, one of which required him to travel alone
from Alabama to this District and appear in person, which he did unescorted by law
enforcement. In the wake of the pandemic, Mr. Griffith has attended numerous telephonic
conferences with Court. Mr. Griffith’s parents, with whom he resides in Tuscaloosa, are doctors,
his sister a veterinarian, and his brother-in-law an employee of the Department of Defense. Both
families have posted their homes as security for Mr. Griffith’s bond and thus will lose their
homes if he were to flee. Finally, Mr. Griffith studiously has complied with the conditions of
pretrial release imposed by Judge Broderick, drawing sanction from neither the Court nor Pretrial
Services. Against this backdrop, it is no surprise that Pretrial Services does not oppose Mr.
Griffith’s application to modify his conditions as described above.

                                               ***

        For all the above reasons, Mr. Griffith respectfully requests that the Court permit him to
travel to Los Angeles to meet with his attorneys and impose a curfew in place of home detention.
The conditions currently in place are onerous and, based upon the circumstances currently before
the Court (including an extended pandemic), are unnecessary to assure his appearance. Rather
than being the least restrictive conditions, his current bail conditions significantly impede Mr.
Griffith from being a productive person while on release, impair his mental well-being, and limit
his ability to assist his counsel in the preparation of his defense at trial.

Respectfully submitted,


Brian E. Klein
Keri Curtis Axel
Waymaker LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith
